Filed 11/4/20 P. v. Green CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B304550

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. MA068582)
           v.

 DEANDRE ANGELLO
 GREEN,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Shannon Knight, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                              __________________________
                       INTRODUCTION

      On December 30, 2019 Deandre Angello Green petitioned
the superior court to recall his 2017 felony sentence for
dissuading a witness from reporting a crime (Pen. Code, § 136.1,
subd. (b)) and to resentence him under Proposition 47, the Safe
Neighborhoods and Schools Act (Pen. Code, § 1170.18). The
superior court denied the petition, ruling the offense of
dissuading a witness “remain[ed] chargeable as a felony after the
enactment of Proposition 47.” Green timely appealed. We affirm.

                         DISCUSSION

       We appointed counsel to represent Green on appeal. After
reviewing the record, counsel filed an opening brief raising no
issues. Counsel also sent Green a copy of the opening brief, the
transcripts of the record on appeal, and a letter informing Green
of his right to file a supplemental brief. We have not received a
response.
       The superior court correctly ruled Green is not entitled to
resentencing on his 2017 conviction for dissuading a witness from
reporting a crime. A defendant who commits that crime is not
eligible for resentencing under Proposition 47. (See Pen. Code,
§ 1170.18, subd. (a).)
       We have examined the record and are satisfied that
appellate counsel for Green has complied with his responsibilities
and that there are no arguable issues. (See Smith v. Robbins
(2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756];
People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende
(1979) 25 Cal.3d 436, 441-442.)




                                2
                         DISPOSITION

     The order is affirmed.




             SEGAL, J.




We concur:




             PERLUSS, P. J.




             FEUER, J.




                              3